Title: From Thomas Jefferson to Pierrard, 10 August 1785
From: Jefferson, Thomas
To: Pierrard, M.



Sir
Paris Aug. 10. 1785.

I received your letter of the 3d. instant. I think I cannot better serve you than by advising you to the most certain channel through which you can possibly procure the information you ask as to certain persons named in your letter. That is, to write to Mr. Otto the Chargé des affaires of your court with Congress. He will be at New-York, or Philadelphia. He is well acquainted in Pennsylvania where those persons are supposed to be, and being on the spot can renew his enquiries from time to time, send them to different quarters or to different correspondents as circumstances may require. Were I to undertake the same enquiries across the Atlantic I should be as many years in obtaining a final answer as he will be weeks, and should in fact prevent your getting information while I should be prosecuting so slow a method of obtaining it for you. I am with much respect Sir Your most obedient humble servt.,

Th: Jefferson

